     Case 2:18-cv-01744-GMN-GWF Document 212 Filed 06/27/19 Page 1 of 5




1    FAEGRE BAKER DANIELS LLP
     TARIFA B. LADDON (Pro Hac Vice)
2    tarifa.laddon@faegrebd.com
     THEODORE O’REILLY (Pro Hac Vice)
3    theodore.oreilly@faegrebd.com
     11766 Wilshire Boulevard, Suite 750
4    Los Angeles, CA 90025
     Telephone: (310) 500-2090
5    Facsimile: (310) 500-2091
6    Attorneys for Defendants
     Biomet, Inc.; Biomet Orthopedics, LLC;
7    Biomet U.S. Reconstruction, LLC and
     Biomet Manufacturing, LLC
8
     MORRIS LAW FIRM
9    JAMES A. MORRIS, JR. (Pro Hac Vice)
     jmorris@jamlawyers.com
10   4111 W. Alameda Ave., Suite 611
     Burbank, CA 91505-4164
11   Telephone: (323) 302-9488
     Facsimile: (323) 931-4990
12
     Attorneys for Plaintiff
13   Mitchell Gonzalez
14   [Additional attorneys listed on following page.]
15
16                             UNITED STATES DISTRICT COURT

17                              FOR THE DISTRICT OF NEVADA
     Mitchell Gonzalez,                                 Case No. 2:18-cv-01744-GMN-GWF
18
19                        Plaintiff,                    Honorable Gloria M. Navarro
     v.                                                 Honorable George Foley, Jr.
20
                                                        JOINT STIPULATION TO
21   Biomet, Inc.; Biomet Orthopedics, LLC;             CONTINUE DISCOVERY STATUS
     Biomet U.S. Reconstruction, LLC; Biomet            CONFERENCE
22   Manufacturing, LLC
23                        Defendants.                   Discovery Status Conference: June 28,
                                                        2019
24
25
26
27
28
                                                   1
     Case 2:18-cv-01744-GMN-GWF Document 212 Filed 06/27/19 Page 2 of 5




1    ALVERSON TAYLOR & SANDERS
     LEANN SANDERS (Nevada Bar No. 390)
2    lsanders@alversontaylor.com
     6605 Grand Montecito Pkwy, Suite 200
3    Las Vegas, NV 89149
     Telephone: (702) 384-7000
4    Facsimile: (702) 385-7000
5    Attorneys for Defendants
     Biomet, Inc.; Biomet Orthopedics, LLC;
6    Biomet U.S. Reconstruction, LLC and
     Biomet Manufacturing, LLC
7
8    WETHERALL GROUP, LTD.
     Peter C. Wetherall
9    pwetherall@wetherallgroup.com
     9345 W. Sunset Road, Suite 100
10   Las Vegas, NV 89148
     Telephone: (702) 838-8500
11   Facsimile: (702) 837-5081
12   Attorneys for Plaintiff
     Mitchell Gonzalez
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
     Case 2:18-cv-01744-GMN-GWF Document 212 Filed 06/27/19 Page 3 of 5




1           Pursuant to this Court’s June 14, 2019 Minute Order in Chambers, counsel for
2
     Plaintiff Mitchell Gonzalez (“Plaintiff”) in the above-named action, and counsel for
3
     Defendants Biomet, Inc.; Biomet Orthopedics, LLC; Biomet U.S. Reconstruction, LLC; and
4
5    Biomet Manufacturing, LLC (collectively, “Biomet,” and together with Plaintiff the
6    “Parties”), hereby submit this Joint Stipulation. In support of this Stipulation, the Parties
7
     state as follows:
8
        1.   Counsel for Plaintiff, James A. Morris, Jr. and Peter Wetherall, are both unavailable
9
10          on the June 28, 2019 date.
11      2.   Counsel for Biomet were agreeable to scheduling a Discovery Status Conference on
12
            a mutually convenient date on or after July 8, 2019.
13
        3.   Plaintiff’s counsel contacted the court clerk and obtained dates of availability. Dates
14
15          of availability included July 8, 2018, July 12, 2018, July 22, 2019 and July 23, 2019.
16      4.   The Parties met and conferred regarding the dates of availability.
17
        5.   The Parties are therefore seeking the following dates for the Discovery Status
18
            Conference:
19
20          July 8, 2019 at 2:30 p.m. or 3:30 p.m.; or
21          July 12, 2019 at 9:30 a.m., or 10:30 a.m. or 11:30 a.m.
22
     Dated: June 27, 2019                   MORRIS LAW FIRM
23
24
                                            By: /s/ James A. Morris, Jr.
25                                              JAMES A. MORRIS, JR.

26
27
28
                                                   3
     Case 2:18-cv-01744-GMN-GWF Document 212 Filed 06/27/19 Page 4 of 5




1    Dated: June 27, 2019           WETHERALL GROUP, LTD
2
3                                   By: /s/ Peter C. Wetherall
                                        PETER C. WETHERALL
4
5                                       Attorneys for Plaintiff
                                        Mitchell Gonzalez
6
7
     Dated: June 27, 2019           FAEGRE BAKER DANIELS LLP
8
9
                                    By: /s/ Tarifa B. Laddon
10                                     TARIFA B. LADDON
                                       THEODORE O’REILLY
11
12
     Dated: June 27, 2019           ALVERSON TAYLOR & SANDERS
13
14
                                    By: /s/ Leann Sanders
15                                     LEANN SANDERS
16                                     Attorneys for Defendants
                                       Biomet, Inc.; Biomet Orthopedics, LLC;
17                                     Biomet U.S. Reconstruction, LLC and
                                       Biomet Manufacturing, LLC
18
19
20
21
22
23
24
25
26
27
28
                                          4
     Case 2:18-cv-01744-GMN-GWF Document 212 Filed 06/27/19 Page 5 of 5




1
2                                          ORDER

3           IT IS ORDERED that the Discovery Status Conference will occur on
     _____________________
     July 12, 2019 at 9:30 a.m. at
                                in _______________________.
                                   Courtroom 3A
4
5    Dated: _______________________
              June 27, 2019

6
7                                          ___________________________________
                                           GEORGE FOLEY, JR.
8                                          UNITED STATES MAGISTRATE JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               5
